DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Acknowledgments
In the reply, filed on May 2, 2022, Applicant amended claims 101, 103, 104, and 112.
In the non-final rejection of February 10, 2022, Examiner noted that the information disclosure statement filed May 4, 2021, fails to comply with 37 CFR 1.98(a)(2). Applicant did not address this concern in the reply. Concern is maintained.
Examiner noted that the information disclosure statement filed January 25, 2022, fails to comply with 37 CFR 1.98(a)(2), Applicant did not address this concern in the reply. Concern is maintained.
Examiner objected to claims 101, 103, 104, and 112. Applicant amended claims 101, 103, 104, and 112; however, Applicant did not address all of the objections. Objection is maintained.
Examiner provisionally rejected claims 101-104, 109, and 112-114 on the ground of nonstatutory double patenting as being unpatentable over claims 13, 14, 21, and 22 of copending Application No. 16/391,104 (reference application). 
	Examiner provisionally rejected claims 105-108 and 111 on the ground of nonstatutory double patenting as being unpatentable over claims 13 and 21 of copending Application No. 16/391,104, as applied to claim 104, and further in view of Childers et al (US 2009/0012448).
	While Applicant submitted a terminal disclaimer on May 2, 2022, for copending Application No. 16/391,104, the terminal disclaimer has been disapproved, as the terminal disclaimer has box 1 and box 2 selected, when only one box can be selected for processing. Applicant is requested to resubmit the terminal disclaimer with only box 1 or box 2 selected. Rejection is maintained.
Currently, claims 101-109 and 111-114 are under examination.

Information Disclosure Statement
The information disclosure statement filed May 4, 2021, fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
The citation for "Office Action for MX Application No. MX/A/2010/008012 filed January 23, 2009, which Office Action is dated August 27, 2013...” indicates that a copy of this reference was submitted in 12/864,378. However, in the application file of 12/864,378, only a copy of an office action for MX/A/2010/008012, wherein the office action is dated September 11, 2013, was submitted, but Applicant has not cited this document on the information disclosure statement

The information disclosure statement filed January 25, 2022, fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
Applicant cited "Office Action for MX Application No. MX/A/2010/008012 dated August 27, 2013...”; however a copy of this reference was not submitted. Examiner notes that Applicant submitted a copy of an office action for MX/A/2010/008012, wherein the office action is dated September 11, 2013, but Applicant has not cited this document on the information disclosure statement

Claim Objections
Claims 101, 103, and 104 are objected to because of the following informalities: 
	In regards to claim 101, line 14, “a corresponding at least one pump chamber” should be changed to “a corresponding pump chamber”.
	In regards to claim 103, line 14, “a corresponding at least one pump chamber” should be changed to “a corresponding pump chamber”.
	In regards to claim 104, line 16, “a corresponding at least one pump chamber” should be changed to “a corresponding pump chamber”.
	Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 101-104, 109, and 112-114 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13, 14, 21, and 22 of copending Application No. 16/391,104 (reference application). 
	Although the claims at issue are not identical, they are not patentably distinct from each other because both the applications’ claims at least recite A fluid handling cassette for use in a peritoneal dialysis system, a generally planar body, at least one pump chamber, a plurality of flowpaths, a channel, a vacuum vent clearance depression, a patient line port, a drain line port, a membrane, one or more spacer elements, A fluid handling cassette for use with a fluid handling system of a medical infusion device/A fluid handling cassette for use in a peritoneal dialysis system, and a plurality of solution line spikes.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 105-108 and 111 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13 and 21 of copending Application No. 16/391,104, as applied to claim 104 above, and further in view of Childers et al (US 2009/0012448).
	Current application claims 105-106 also at least recite a heater bag line port located at a first end of the body arranged for connection to a heater bag line, the heater bag line port being in fluid communication with the at least one pump chamber, which is not recited by Application No. 16/391,104 claims. Childers et al teaches a fluid handling cassette (Figures 3A and 3C, cassette [30], with spikes [33a] and ports [35c][35d] of Figure 3B) comprising a heater bag line port (valve [311]) located at a first end of the body [30] arranged for connection to a heater bag line, the heater bag line port being in fluid communication with the at least one pump chamber (pump chambers [307][309]) (Figure 3C)(paragraph [0055]). It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the claimed cassette, of Application No. 16/391,104, with a heater bag line port, as taught by Childers et al, as such will connect sources and containers to a heater (paragraph [0055]) for heating dialysis fluid as it is being pumped desirably warm (paragraphs [0042][0055]).
	Current application claim 107 also recites wherein the patient line, the drain line and the heater bag line are arranged to be pinched by an occluder pinch head to occlude flow in the patient line, the drain line and the heater bag line, which is not recited by Application No. 16/391,104 claims. Childers et al is silent about whether the patient line, the drain line and the heater bag line are arranged to be pinched by an occluder pinch head to occlude flow in the patient line, the drain line and the heater bag line. However, Childers et al teaches that solution lines (tubing from five dialysis containers) are arranged to be pinched by an occluder pinch head (occluder [25a]) to occlude flow in the solution lines (paragraph [0044]). It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the patient line, the drain line and the heater bag line, of the modified cassette of Application No. 16/391,104 and Childers et al, to be arranged to be pinched by an occluder pinch head, as taught by Childers et al, as such will allow for no flow possible in the lines, such that there will be no premature flow of fluid during spiking, and the system may, with confidence, perform an integrity test (paragraph [0044]).
Current application claim 108 also recites wherein the drain line port and the heater bag line port communicate with a common flowpath channel of the fluid handling cassette, which is not recited by Application No. 16/391,104 claims. Childers et al teaches wherein the drain line port [35d] and the heater bag line port communicate with a common flowpath channel of the fluid line cassette (Figures 3B-3C). It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the drain line port and the heater bag line port, of the modified cassette of Application No. 16/391,104 and Childers et al, to communicate with a common flowpath channel of the fluid handling cassette, as taught by Childers et al, as such will allow for desirably warming fluid at the heater, which is then pumped to a patient, and then returned from the patient to drain or be routed to the heater and to the drain (paragraph [0055]).
Current application claim 111 also recites wherein the at least one pump chamber formed as the depression comprises two pump chambers that are each formed as a depression in the body, which is not recited by Application No. 16/391,104 claims. Childers et al teaches a fluid handling cassette (Figures 3A and 3C, cassette [30], with spikes [33a] and ports [35c][35d] of Figure 3B) wherein the at least one pump chamber formed as a depression comprises two pump chambers [307][309] that are each formed as a depression in the body [30] (Figure 3C). It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the at least one pump chamber formed as the depression, of the claimed cassette of Application No. 16/391,104, to comprise two pump chambers, as taught by Childers et al, as such will allow for connecting a left pump chamber to sources of fluid and connecting a right pump chamber to sources of other fluid (paragraph [0055]) to be separately pumped from respective pump chambers to the patient with the fluid and the other fluid not mixed (Figure 3D).
This is a provisional nonstatutory double patenting rejection.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEFALI D PATEL whose telephone number is (571)270-3645. The examiner can normally be reached Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin C Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHEFALI D PATEL/Primary Examiner, Art Unit 3783